83638: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-32020: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83638


Short Caption:MCGUIRE HOLDINGS LTD. VS. BETFRED INT'L HOLDINGS, LTD.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A827937Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/19/2021 / Mishel, PersiSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMcGuire Holdings Ltd.Melanie D. Morgan
							(Akerman LLP/Las Vegas)
						Damien H. Prosser
							(Morgan & Morgan, P.A./Orlando)
						Ariel E. Stern
							(Akerman LLP/Las Vegas)
						Jessica Thorson
							(Morgan & Morgan, P.A./Orlando)
						


RespondentBetfred International Holdings, Ltd.Todd L. Bice
							(Pisanelli Bice, PLLC)
						James J. Pisanelli
							(Pisanelli Bice, PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/07/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/18/2021Filing FeeFiling Fee Paid. $250.00 from Akerman LLP.  Check no. 26001773. (SC)


10/18/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-29831




10/18/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-29835




10/19/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Persi J. Mishel. (SC)21-30084




11/09/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 7 days. (SC)21-32137




11/16/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-32972




11/17/2021Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC)21-33019




11/17/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief. (SC)21-33106




11/30/2021Transcript RequestFiled Certificate of No Transcript Request. (SC)21-34226




02/15/2022BriefFiled Appellant's Opening Brief. (SC)22-05097




02/15/2022AppendixFiled Joint Appendix. Vol. 1. (SC)22-05101




03/08/2022MotionFiled Stipulation for Extension of Time to File Answering Brief. (SC)22-07436




03/08/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Answering Brief due: April 18, 2022)22-07440




04/15/2022MotionFiled Respondent's Stipulation for Extension of Time to File Answering Brief or, Alternatively, Unopposed Motion to Extend Time. (SC)22-11956




04/18/2022Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: May 2, 2022. (SC)22-12126




05/02/2022BriefFiled Respondent's Answering Brief. (SC)22-13946




06/01/2022BriefFiled Appellant's Reply Brief. (SC)22-17436




06/02/2022Case Status UpdateBriefing Completed/To Screening. (SC)


10/11/2022Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." fn4 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/DH/MG. (SC)22-32020





Combined Case View